BROOKS, District Judge.
To the first question embraced in the certificate of Mr. Register Guthrie in this case, my answer is that any bankrupt, before he can be disehar-ged, must be examined by the register upon all matters touching his bankruptcy, and he must appear before the register for this purpose. He does this under order of a court made always upon his petition for final discharge. If the creditors or assignee appear at such time and place, they may then examine him. If a creditor or the assignee desires at any other time to examine the debtor, they must, of course, make such desire known to the court, and it is as clear that in bankruptcy proceedings the proper way to do this is by petition to the court, otherwise the court could know nothing of the desire of the creditor. If a special application be made by the creditors, they may be made to the register, and he may order the examination, and fin up and direct the execution of the summons to the bankrupt. If the application be made to the judge, it is not necessary that such application should be sustained by any certificate of the register as to the propriety of granting such order.